            Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 MARIA BROMLEY and KLEBER                          §
 PAUTA, on behalf of themselves and all            §                       CASE NO. 1:20-CV-439
 others similarly situated,                        §
                                                   §
        Plaintiffs,                                §
                                                   §
 vs.                                               §               CLASS ACTION COMPLAINT
                                                   §
 SXSW, LLC and SXSW HOLDINGS,                      §
 INC.,                                             §
                                                   §
        Defendants,                                §               DEMAND FOR JURY TRIAL


                         PLAINTIFFS’ CLASS ACTION COMPLAINT


       Plaintiffs Maria Bromley and Kleber Pauta, individually, and on behalf of all others

similarly situated, by and through counsel, bring this action against SXSW, LLC and SXSW

Holdings, Inc. Plaintiffs’ allegations herein are based upon personal knowledge and belief as to

their own acts, upon the investigation of their counsel, and upon information and belief as to all

other matters.

                                         INTRODUCTION

       1.        Plaintiffs bring this action on behalf of themselves and a class of similarly situated

purchasers of wristbands, passes, badges and tickets to South by Southwest, an annual festival held

in Austin, Texas.

       2.        Defendants SXSW, LLC and SXSW Holdings, Inc. (collectively, “SXSW”) are the

entities that schedule, oversee, organize and manage South by Southwest, which consists of

parallel film, interactive media, and music festivals and conferences that take place in mid-March.



                                                   1
            Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 2 of 15




       3.      This year, the South by Southwest Festival was scheduled to be held from March

13 to March 22, 2020. Due to the spread of COVID-19, however, the City of Austin issued an

order canceling the 2020 Festival.

       4.      After learning of the cancellation, Plaintiffs and other similarly situated purchasers

contacted SXSW for refunds. Instead of providing refunds for a festival that did not occur through

no fault of Plaintiffs or the Class, SXSW offered only to allow purchasers to use their festival

credentials to gain admission to one of the next three South by Southwest Festivals, as well as 50%

off the walk-up rate during one of the other subsequent years.

       5.      Plaintiffs and the Class do not necessarily plan to attend future Festivals, however,

and even SXSW has acknowledged that future Festivals may not occur.

       6.      SXSW also has confirmed that it will not provide refunds to Plaintiffs and the Class

in connection with the cancellation of the 2020 Festival.

       7.      Accordingly, Plaintiffs, on behalf of themselves and all other persons who

purchased wristbands, tickets, passes, and badges to the 2020 South by Southwest Festival, bring

this action for breach of contract and unjust enrichment in order to recover monies paid for a

festival that never occurred.

                                            PARTIES

                                     Plaintiff Maria Bromley

       8.      Plaintiff Maria Bromley is a resident of the Commonwealth of Massachusetts and

currently resides in Hingham, Massachusetts.

       9.      On or about February 3, 2020, Plaintiff Bromley purchased a “Platinum” badge

from SXSW for approximately $1,670, which included $1,600 for registration and $70 for meals

and merchandise.


                                                 2
             Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 3 of 15




       10.      Once Plaintiff Bromley learned that the 2020 South by Southwest Festival was

cancelled, she contacted SXSW by telephone to request a cash refund.

       11.      SXSW’s representative advised Plaintiff Bromley that it would not provide cash

refunds in connection with the cancellation of the 2020 South by Southwest Festival.

       12.      On or about March 9, 2020, Plaintiff Bromley sent an email to Reg@SXSW.com

requesting a cash refund for the cancelled event. SXSW has failed to respond to her email.

       13.      On or about April 1, 2020, Plaintiff Bromley received a separate email from SXSW

offering to defer her badge to use for the 2021, 2022 or 2023 Festival. The email also states that

the offer will expire on April 30, 2020.

                                        Plaintiff Kleber Pauta

       14.      Plaintiff Kleber Pauta is a resident of Colorado and currently resides in Denver,

Colorado.

       15.      On or about November 25, 2019, Plaintiff Pauta purchased a badge from SXSW

for approximately $1,020.

       16.      On March 6, 2020, Plaintiff Pauta received an email message from SXSW stating

that the Festival had been cancelled.

       17.      Once Plaintiff Pauta learned that the 2020 South by Southwest festival had been

cancelled, he emailed SXSW to request a cash refund.

       18.      SXSW did not respond to Plaintiff Pauta’s email message until April 23, 2020,

when it informed him that its “stated registration policy has always been no refunds[,]” and SXSW

would not issue him a refund in connection with the 2020 festival.




                                                  3
              Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 4 of 15




        19.      On or about April 1, 2020, Plaintiff Pauta received a separate email from SXSW

offering to defer his badge to use for the 2021, 2022 or 2023 Festival. The email also states that

the offer will expire on April 30, 2020.

                                            Defendants

        20.      SXSW, LLC is a Texas limited liability company with its principal place of

business located at 1400 Lavaca Street, Austin, Texas. It may be served with process upon its

registered agent for service of process, Sheri Furley at 1400 Lavaca Street, Suite 1100, Austin

Texas 78701, or wherever she may be found.

        21.      SXSW Holdings, Inc. is a Texas corporation with its principal place of business

located in Austin, Texas. It may be served with process upon its registered agent for service of

process, Roland Swenson at 400 Bowie Street, Austin, Texas 78703, or wherever he may be found.

        22.      Defendants are collectively referred to herein as “SXSW” or “Defendants.”

                                    JURISDICTION AND VENUE

        23.      This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1332(d)(2), the Class Action Fairness Act of 2005, because: (i) there are 100 or more class

members, (ii) there is an aggregate amount in controversy exceeding $5,000,000, exclusive of

interest and costs, and (iii) there is minimal diversity because at least one plaintiff and Defendants

are citizens of different States.

        24.      This Court has personal jurisdiction over SXSW because both SXSW, LLC and

SXSW Holdings, Inc. are formed under the laws of the State of Texas, have corporate headquarters

located in Austin, Texas, conduct substantial business in the District, and a substantial part of the

acts and omissions complained of occurred in the District.




                                                  4
               Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 5 of 15




         25.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

Defendants are headquartered in this district, transact business in this district, are subject to

personal jurisdiction in this district, and therefore are deemed to be citizens of this district, and

because a substantial part of the events or omissions giving rise to the claims occurred in this

District. In addition, the agreement into which SXSW entered with Plaintiffs and every member

of the Class contains a forum selection clause that vests exclusive jurisdiction over this action “in

United States federal and state courts located in Austin, Texas”.

                                   FACTUAL ALLEGATIONS

The South by Southwest Festival

         26.      SXSW hosts the South by Southwest Festival annually in mid-March, in Austin,

Texas.

         27.      The Festival consists of multiple “tracks” of programming relating to film,

interactive media, music, gaming, conferences and musical performances.

         28.      In order to gain admission to the Festival and programming tracks, attendees are

required to purchase wristbands, tickets, passes, or badges.

         29.      SXSW offers “Interactive,” “Film” or “Music” badges that provide “primary entry

to programming associated with their badge type and . . . secondary access to most other SXSW

events[,]” as well as communal amenities such as food courts, awards shows and expositions. 1 For

the 2020 Festival, the cost of each of these badges ranged from $1,020 to $1,395, depending on

when the badge was purchased and whether any additional options were purchased.




1
    https://www.sxsw.com/attend/#chart
                                                  5
             Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 6 of 15




       30.      SXSW also offers “Platinum” badges, which grant primary access to all official

SXSW events. For the 2020 Festival, the Platinum badge cost approximately $1,700 depending on

the purchase date.

       31.      Attendees also may purchase Film festival, Music festival or Gaming Expo

wristbands, which cost upwards of $225 for the 2020 festival.

       32.      After accounting for travel and room and board, participants who plan to attend the

festival in its entirety can expect to spend thousands of dollars.

       33.      SXSW collectively refers to wristbands, tickets, passes, and badges as

“Credentials,” and makes them available for purchase through its website.

       34.      In order to purchase Credentials, SXSW requires purchasers to agree to its

Participation and Credentials Terms and Conditions (“PCT&C”), a copy of which are attached

hereto as Exhibit A. The PCT&C include several provisions relevant to this action.

       35.      The PCT&C contain a choice-of-law provision that states they “are governed by

the laws of the State of Texas, without regard to its principles of conflicts of laws[,]” and that

“Participant[s] and SXSW [t]hereby irrevocably submit to the exclusive jurisdiction of the United

States federal and state courts located in Austin, Texas . . . .” Texas law thus governs the claims

of each and every Class member.

       36.      The PCT&C also include a “Refund and Revocation Policy” that provides that

“SXSW may, in its sole discretion and at any time determined by SXSW, cancel, revoke, or refuse

. . . Credentials, purchases, and/or hotel reservations made through SXSW.” The Refund and

Revocation Policy also states that SXSW “does not issue refunds under any circumstances” and

that “[a]ny and all payments made to SXSW are not refundable for any reason[.]”




                                                  6
               Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 7 of 15




         37.       Through the Refund and Revocation Policy SXSW purports to reserve the right to

retain any and all monies paid for credentials and passes regardless of whether SXSW elects to put

on the festival.

         38.       If enforced, however, the Refund and Revocation policy would render the PCT&C

an unenforceable, illusory, unilateral option contract that allows SXSW to sell Credentials, cancel

the Festival for any or no reason whatsoever, and retain all customer payments while leaving

Plaintiffs and the Class without a remedy.

         39.       Accordingly, the SXSW Refund and Revocation policy is unlawful,

unconscionable and unenforceable.

         40.       However, the PCT&C also incorporate a severability clause that states, in pertinent

part, that “[i]n the event that any term or provision of these Terms is held invalid, illegal or

unenforceable in any respect, such invalidity, illegality or unenforceability will not affect any other

term or provision hereof (which will remain in effect) . . . .” The PCT&C, and its choice of law

provision, thus remain enforceable, notwithstanding the invalidity and unenforceability of the

Refund and Revocation policy.

The 2020 South by Southwest Festival

         41.       The 2020 Festival was scheduled to run from March 13, 2020 until March 22, 2020.

         42.       Despite reports of COVID-19 spreading during early 2020, on February 28, 2020,

SXSW informed the public that the SXSW 2020 event was “proceeding as planned” and that

despite some cancellations, the event was on par with past years. 2 SXSW then allowed prospective

attendees to continue to purchase tickets.




2
    https://twitter.com/sxsw/status/1234612205531934726 (last visited Apr. 22, 2020).
                                                    7
              Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 8 of 15




       43.       On March 6, 2020, the 2020 Festival was canceled due to the COVID-19 pandemic

and the City of Austin’s local state of emergency declaration.

       44.       On March 12, 2020, in response to mounting requests for refunds by ticketholders

due to the cancelled 2020 Festival, SXSW issued a statement stating that no refunds would be

provided for 2020 festival ticket purchases. 3

       45.       Instead of providing refunds, SXSW offered the ability to “[d]efer your badge to

2021, 2022, or 2023, and [g]et 50% off the walk-up rate in an alternate year of your choosing

between 2021 and 2023[.] This offer is non-transferable and available only to you.” 4

       46.       SXSW has acknowledged, however, that it cannot be certain that future festivals

will occur.

       47.       SXSW has, in effect, shifted the burden of the COVID-19 pandemic onto

festivalgoers like Plaintiffs and the Class, individuals who in these desperate times may sorely

need the money they paid to SXSW for a festival that never occurred.

                                    CLASS ALLEGATIONS

       48.       Plaintiffs bring this action, individually, and on behalf of a nationwide class,

pursuant to Federal Rule of Civil Procedure 23(a), 23(b)(2), and/or 23(b)(3), defined as follows:

       All persons in the United States who purchased Credentials for the 2020 South by
       Southwest festival in Austin, Texas.

Excluded from the Class are: (a) Defendants; (b) Defendants’ affiliates, agents, employees,

officers and directors; and (c) the judge assigned to this matter, the judge’s staff, and any member




3
  https://www.sxsw.com/news/2020/sxsw-update-registration-deferral-details-and-more/ (last
visited Apr. 22, 2020).
4
  Id.
                                                 8
             Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 9 of 15




of the judge’s immediate family. Plaintiffs reserve the right to modify, change, or expand the

various class definitions set forth above based on discovery and further investigation.

       49.      Numerosity: Upon information and belief, the Class is so numerous that joinder of

all members is impracticable. While the exact number and identity of individual members of the

Class is unknown at this time, such information being in the sole possession of Defendants and

obtainable by Plaintiffs only through the discovery process, Plaintiffs believe, and on that basis

allege, that the Class consists of hundreds of thousands of people. The number of Class members

can be determined based on SXSW’s records.

       50.      Commonality: Common questions of law and fact exist as to all members of each

Class. These questions predominate over questions affecting individual Class members. These

common legal and factual questions include, but are not limited to

                a. Whether SXSW should be required to provide refunds for its 2020 festival;

                b. Whether SXSW breached the PCT&C by refusing to issue refunds for the 2020

                   festival;

                c. Whether SXSW’s Refund and Revocation Policy is severable from the PCT&C;

                d. Whether SXSW was unjustly enriched by its conduct; and

                e. Whether SXSW has converted monies Plaintiffs and the Class paid for

                   Credentials.

       51.      Typicality: Plaintiffs have the same interest in this matter as all Class members,

and Plaintiffs’ claims arise out of the same set of facts and conduct as the claims of all Class

members. Plaintiffs’ and Class members’ claims all arise out SXSW’s uniform conduct and

statements.




                                                 9
          Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 10 of 15




       52.     Adequacy: Plaintiffs have no interest that conflicts with the interests of the Class,

and are committed to pursuing this action vigorously. Plaintiffs have retained counsel competent

and experienced in complex consumer class action litigation. Accordingly, Plaintiffs and their

counsel will fairly and adequately protect the interests of the Class.

       53.     Superiority: A class action is superior to all other available means of fair and

efficient adjudication of the claims of Plaintiffs and members of the Class. The injury suffered by

each individual Class member is relatively small compared to the burden and expense of individual

prosecution of the complex and extensive litigation necessitated by SXSW’s conduct. It would be

virtually impossible for members of the Class individually to effectively redress the wrongs done

to them. Even if the members of the Class could afford such individual litigation, the court system

could not. Individualized litigation increases the delay and expense to all parties, and to the court

system, presented by the complex legal and factual issues of this case. Individualized rulings and

judgments could result in inconsistent relief for similarly-situated individuals. By contrast, the

class action device presents far fewer management difficulties, and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court.

                                   VIOLATIONS ALLEGED

                                             COUNT I

                                   BREACH OF CONTRACT

       54.     Plaintiffs incorporate by reference each of the allegations contained in the foregoing

paragraphs of this Complaint.

       55.     Plaintiffs and the Class entered into a contract with SXSW, which SXSW refers to

as the Participation and Credentials Terms and Conditions.




                                                 10
          Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 11 of 15




       56.     The contract was offered by SXSW and was formed at the time Plaintiffs and the

Class accepted it by purchasing their credentials.

       57.     Plaintiffs and the Class performed their obligations under the contract by providing

payment in consideration for Credentials.

       58.     When the 2020 Festival was cancelled, however, SXSW refused to refund Plaintiffs

and the Class the purchase price paid for Credentials.

       59.     SXSW refused to provide refunds on grounds that the Participation and Credentials

Terms and Conditions state that SXSW “does not issue refunds under any circumstances” and that

“[a]ny and all payments made to SXSW are not refundable for any reason[.]”

       60.     The foregoing “Refund and Revocation Policy” provision on which SXSW relied

is unlawful and unenforceable, because enforcing the provision would render SXSW’s obligations

under the agreement illusory, and thus the Participation and Credentials Terms and Conditions

themselves an unenforceable, unilateral option contract.

       61.     Because the Refund and Revocation Policy unenforceable, it is severed from the

contract, allowing Plaintiffs and the Class to pursue the relief to which they are entitled: a refund

of all monies paid to SXSW for Credentials for the 2020 festival.

       62.     As a direct and proximate result of SXSW’s breach, Plaintiffs and the Class have

suffered monetary damages.

       63.     Plaintiffs and the Class seek the return of any amounts paid to SXSW for

Credentials, as well as attorneys’ fees, costs and interest.

                                             COUNT II

                                    UNJUST ENRICHMENT




                                                  11
          Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 12 of 15




        64.      Plaintiffs incorporate by reference each of the allegations contained in the foregoing

paragraphs of this Complaint

        65.      Plaintiffs and the Class conferred a direct benefit on SXSW by purchasing

Credentials.

        66.      SXSW knowingly and willingly accepted and enjoyed the benefits conferred on it

by Plaintiffs and the Class.

        67.      SXSW’s retention of these benefits is unjust and inequitable under the

circumstances.

        68.      As a direct and proximate result of SXSW’s unjust enrichment, Plaintiffs and the

Class are entitled to recover the amount each paid to SXSW for their Credentials, as well as

attorneys’ fees, costs and interest.

                                             COUNT III

                                           CONVERSION

        69.      Plaintiffs incorporate by reference each of the allegations contained in the foregoing

paragraphs of this Complaint

        70.      Plaintiffs and the Class are entitled to a refund of monies paid in exchange for 2020

South by Southwest Festival credentials because the festival was cancelled.

        71.      Plaintiffs and the Class have demanded that SXSW return their property

        72.      SXSW has refused to issue refunds to Plaintiffs and the Class, and thus has,

unlawfully and without authorization, assumed and exercised dominion and control over that

property to the exclusion of, or inconsistent with, the rights of Plaintiffs and the Class.

        73.      SXSW’s conversion has damaged Plaintiffs and the Class in the amount that they

paid for 2020 Festival credentials.



                                                  12
          Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 13 of 15




        74.      Plaintiffs and the Class are entitled to recover the amount each paid to SXSW for

their Credentials, as well as attorneys’ fees, costs and interest.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves and the Class, respectfully request that

this Court:

              A. Determine that the claims alleged herein may be maintained as a class action under

                 Rule 23 of the Federal Rules of Civil Procedure, and issue an order certifying the

                 Class as defined above;

              B. Appoint Plaintiffs as the representatives of the Class and their counsel as Class

                 Counsel;

              C. Award actual damages and equitable monetary relief to Plaintiffs and the Class

                 and/or order SXSW to return to Plaintiffs and the Class the amount each paid to

                 SXSW;

              D. Award pre-judgment and post-judgment interest on such monetary relief;

              E. Grant appropriate injunctive and/or declaratory relief, including, without limitation,

                 an order that requires SXSW to issue refunds to all members of the Class;

              F. Award reasonable attorneys’ fees and costs; and

              G. Grant such further relief that this Court deems appropriate.

                                           JURY DEMAND

        Plaintiffs, on behalf of themselves and the putative Class, demand a trial by jury on all

issues so triable.




                                                   13
        Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 14 of 15




Dated: April 24, 2020               Respectfully submitted,

                                    HOWRY BREEN & HERMAN, L.L.P.


                                    ____________________________________
                                    Randy Howry
                                    State Bar No. 10121690
                                    rhowry@howrybreen.com
                                    Sean Breen
                                    State Bar No. 00783715
                                    sbreen@howrybreen.com
                                    James Hatchitt
                                    State Bar No. 24072478
                                    jhatchitt@howrybreen.com
                                    1900 Pearl Street
                                    Austin, Texas 78705-5408
                                    Tel. (512) 474-7300
                                    Fax (512) 474-8557

                                    Joseph G. Sauder
                                    jgs@sstriallawyers.com
                                    Lori G. Kier
                                    lgk@sstriallawyers.com
                                    Joseph B. Kenney
                                    jbk@sstriallawyers.com
                                    SAUDER SCHELKOPF LLC
                                    1109 Lancaster Ave.
                                    Berwyn, PA 19312
                                    Tel. (888)-711-9975
                                    Fax (610) 421-1326

                                    Daniel O. Herrera
                                    dherrera@caffertyclobes.com
                                    Kaitlin Naughton
                                    knaughton@caffertyclobes.com
                                    CAFFERTY CLOBES MERIWETHER & SPRENGEL LLP
                                    150 S. Wacker Drive, Suite 3000
                                    Chicago, Illinois 60606
                                    Tel. (312)782-4880
                                    Fax (312)782-7785

                                    Bryan L. Clobes
                                    bclobes@caffertyclobes.com
                                    CAFFERTY CLOBES MERIWETHER & SPRENGEL LLP
                                    205 N. Monroe St.

                                     14
Case 1:20-cv-00439-LY Document 1 Filed 04/24/20 Page 15 of 15




                            Media, PA 19063
                            Tel. (215) 864-2800
                            Fax (215) 964-2808

                            Attorneys for Plaintiffs and the Class




                             15
